DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 22 February 2021 is hereby acknowledged. Claims 1, 4-6, and 8-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not entirely necessitated by applicant’s amendment filed on 22 February 2021. In particular, the new rejection of claim 6 was not necessitated by the amendment. For this reason, the present action is properly made non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
Claim(s) 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,814,757 (“Donald”).
	As to claims 1 and 4, Donald teaches polymers of the following formulae:

    PNG
    media_image1.png
    73
    234
    media_image1.png
    Greyscale
(13:1-7) and 
    PNG
    media_image2.png
    59
    214
    media_image2.png
    Greyscale
(13:29-35), both of which comprise a first structural unit of formula (1-3), where n is 2 and R1 are each cyano, and a second structural unit of formula 2-A, where R2 and R3 are both hydrogen atom, X is a group of formula (2-1), where R6 and R7 are a single bond, y is 0, d is 0, b is 1, R5 is methyl, a monovalent hydrocarbon group having one carbon, all of which are within the recited ranges of claims 1 and 4.
	As to claim 11, Donald teaches preparing the polyurea polymer discussed in claim 1 in solvent (13:35-50).
	
Claim(s) 1, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,931,487 (“Priester”).

As to claim 12, Priester teaches molding the polyurethane (23:35-45).

Claim(s) 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imin et al., “Preparation of Pyridazine Containing Polybenzidine Type π-Conjugated Copolymer,” Chemical World, 2006, Issue 1, pp. 21-23 (“Imin”).
As to claims 1 and 4, Imin teaches a polymer having the structure

    PNG
    media_image3.png
    133
    314
    media_image3.png
    Greyscale
(p. 21), which has a first structural unit of formula (1-1) where n is 0, and a second structural unit of formula 2-A where R2 and R3 are hydrogen, where X is a group of formula (2-1), where R6 and R7 are each a single bond, y is 1, a and b are 1, c and d are each 0, R4 and R5 are methyl, Q, L, and Z are each a single bond.
.

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,931,487 (“Priester”) in view of US 5,089,571 (“Bonk”).
As to claim 6, Priester is silent as to the weight average molecular weight of the polyurethane. However, it is known that conventional thermoplastic polyurethanes have a molecular weight ranging from 125000 to 350000 (Bonk, 1:35-40). As such, given the application of the polyurethane of Priester to moldings, the use of polyurethanes in the recited molecular weight range would be an obvious modification as it is a typical range for such resins.

Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272722 (“Nakafuji”).
As to claim 8, Nakafuji teaches a composition for a film comprising a polymer (abstract), where such polymers may contain structural units I-5 or I-7 (para. 0071), which incorporate structural unit (1-2) where n is 0. Nakafuji further teaches a crosslinking agent that may be an epoxy (para. 0106) that increases hardness, thus a curable (hardenable) compound. 
Nakafuji does not exemplify a compound having both the structural unit (1-2) and a structural unit of formula (2) where X is formula (2-1). However, Nakafuji does generally teach the formation of the polymers by condensation of halo and hydroxyl functional monomers, and teaches a small set of monomers including M-4 
    PNG
    media_image4.png
    65
    145
    media_image4.png
    Greyscale
and M-6 
    PNG
    media_image5.png
    57
    165
    media_image5.png
    Greyscale
, which would produce a resin having a unit of structural unit 1-2 where n is 0, and a structure of formula (2) where A1 
As such, the use of a polymer having the recited structural unit in conjunction with a curable compound is an obvious substitution of the composition of Nakafuji.
As to claim 9, Nakafuji teaches that the crosslinking agent (curable compound) may be an epoxy compound (paras. 0107, 0109), and thus the use of epoxy compounds is an obvious substitution suggested by Nakafuji.
As to claim 10, Nakafuji teaches the crosslinking agent may be used in two types, thus including an auxiliary crosslinking (curing) agent. Nakafuji also teaches the composition may contain acid generating agent (para. 0098), which increases hardness, and is thus also a curing agent. As such, additional (auxiliary) curing agents are contemplated by Nakafuji.
As to claims 13 and 14, Nakafuji teaches forming a film on a substrate by applying the composition to a substrate, and heating (paras. 0138, 0139) to crosslink (cure) the film (para. 0133), thus a cured product as required by claim 13, and a laminate of a substrate and cured product layer formed on the substrate as required by claim 14.

Claims 8-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4237768 A1 (“Pfaendner”).
As to claims 8 and 9, Pfaendner teaches a polyarylene ether having the structure 

    PNG
    media_image6.png
    71
    245
    media_image6.png
    Greyscale
(abstract). This structure includes a structural unit of formula (1-2) where one R1 is a primary amino group, and R may be hydrogen, such that n is 1, or R may 
While the structural unit (2) with X being a structure of formula (2-1) is not exemplified by Pfaendner, Pfaendner teaches that the polymer preferably comprises units of 
    PNG
    media_image7.png
    28
    141
    media_image7.png
    Greyscale
(abstract, translation, para. 0009), where the Ar2 group may be structure Iva, IVc, or IVd or (translation, para. 0009)

    PNG
    media_image8.png
    43
    101
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    71
    140
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    51
    90
    media_image10.png
    Greyscale
 (4:1-10). The use of each of these Ar2 units suggested by Pfaendner provides a structural unit meeting formula (2) where A1 and A2 are –O-, where X meets formula (2-1)  where R6 and R7 are a single bond, y is 0, d is 0 or 1, b is 0 or 1, R5 is a phenyl, thus a monovalent hydrocarbon group of 6 carbon atoms.
While Pfaendner does not exemplify a composition with a curable compound, Pfaendner teaches that a preferred application of the resins is in combination with other thermoset resins (curable compounds) (translation, para. 0040), and especially for modification of epoxy and maleimide resins (translation, para. 0044). As such, it would be obvious to a person of ordinary skill in the art to prepare the polymer of Pfaendner, including with monomers meeting formula (2), as taught to be preferred monomeric units by Pfaendner, further teaching its use in conjunction with epoxy and maleimide thermosetting resins, as taught to be a preferred application of the polymer of Pfaendner.
As to claim 13, while Pfaendner does not explicitly state a cured product by curing the composition, as discussed with respect to claims 8 and 9, Pfaendner teaches modifying thermoset resins, including epoxy and maleimide. It is implicit in the term itself that thermoset resins are thermosettable, thus curable, and as such, cured product obtained from such resin compositions would be an obvious application.
s 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4237768 A1 (“Pfaendner”) in view of US 2014/0272722 (“Nakafuji”).
The discussion of Pfaendner with respect to claim 8 is incorporated by reference.
As to claim 10, Pfaendner discuss modifying epoxy and maleimide resins, but does not teach a curing auxiliary agent. Nakafuji teaches polyether polymers in conjunction with thermosetting compounds such as epoxy (para. 0106).  Nakafuji also teaches the composition may contain acid generating agent (para. 0098), which increases hardness, and is thus also a curing agent. As such, additional (auxiliary) curing agents are contemplated by Nakafuji and would be an obvious modification of a curable composition.
As to claim 14, Pfaendner discuss modifying epoxy and maleimide resins, but does not teach a laminate. Nakafuji teaches polyether polymers in conjunction with thermosetting compounds such as epoxy (para. 0106).  Nakafuji teaches forming a film on a substrate by applying the composition to a substrate, and heating (paras. 0138, 0139) to crosslink (cure) the film (para. 0133), thus a laminate of a substrate and cured product layer formed on the substrate as required by claim 14. As such, the use of the composition of Pfaendner for forming a film on a substrate is an obvious application of such epoxy/polymer compounds, as suggested by Nakafuji.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. In particular, the rejections over Nakafuji are maintained as modified above, because the .
Applicant’s arguments that the recited structures provide unexpected results are not persuasive. In particular, the comparisons offered by examiner do not appear to be in comparison with the closest prior art, such as the examples of Nakafuji or Pfaendner, both of which disclose polyether polymers having repeating units of formulae (1-1) to (1-3), unlike applicant’s comparative examples. See MPEP 716.02(e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764